Citation Nr: 0505095	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Adjutant General Office of 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1973 to October 1975, and from January 1991 to August 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a 10 percent 
rating assigned for the veteran's service-connected internal 
derangement of the left knee.  In March 2000 the RO assigned 
a separate 10 percent rating for left knee arthritis.  The 
veteran was afforded a hearing before the undersigned at the 
RO in April 2003.  In September 2003 the Board remanded the 
case for additional development of the evidence.  

In his May 2000 substantive appeal, the veteran raised the 
matter of entitlement to an earlier effective date for the 
grant of service connection and compensation for left knee 
arthritis.  In the September 2003 remand, the Board 
instructed the RO to furnish the veteran a statement of the 
case (SOC) in the matter of entitlement to an earlier 
effective date for the grant of service connection and 
compensation for left knee arthritis.  The veteran was 
advised (including in the remand) that the Board would not 
have jurisdiction in the matter unless he perfected his 
appeal (by filing a timely substantive appeal).  After the 
SOC was issued in November 2004 the veteran has not filed a 
substantive appeal (and the period of time provided for 
timely filing has lapsed).  Therefore, the matter of 
entitlement to an earlier effective date for the grant of 
service connection and compensation for left knee arthritis 
is not before the Board, and will not be addressed.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritic changes and less than compensable 
limitation of flexion with normal extension; more than slight 
subluxation or instability is not shown, and the knee is not 
ankylosed.  


CONCLUSION OF LAW

A combined rating in excess of 20 percent is not warranted 
for left knee disability (based on a formulation of 10 
percent for arthritis with painful motion and 10 percent for 
instability0 is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5003, 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Well-groundedness is not an issue.  The veteran was notified 
in the January 2000 rating decision and in a March 2000 SOC 
why the 10 percent rating assigned for his left knee internal 
derangement was continued.  He was also notified why a 
separate 10 percent rating was assigned for left knee 
arthritis by a March 2000 rating decision.  A supplemental 
statement of the case (SSOC) also addressed this matter.  A 
letter in November 2001, while not specifically mentioning 
"VCAA," informed the veteran of what evidence was needed to 
substantiate his claim and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him that he should submit additional evidence in 
support of his claim within 30 days, it also informed him 
that evidence submitted within one year would be considered.  
Here, everything (including VA treatment records and an 
examination report) associated with the record to date (more 
than three years later) has been accepted for the record, and 
considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously was not possible prior to enactment of the 
VCAA.  The RO has kept the veteran regularly apprised of 
everything the VCAA requires, and he has had more than ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by any notice timing defect.

As to notice content, the letter in November 2001 advised the 
veteran what type of evidence was needed (and by inference 
that he should submit such evidence -everything you've got).  
The June 2002 SSOC, at page 2, asked him to "provide any 
evidence in [his] possession" related to his claim.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded VA 
examinations, most recently in June 2004.  He has not 
identified any pertinent records outstanding.  VA's duties to 
assist, including those mandated by the VCAA, are met.

Factual Basis

Service medical records show that the veteran was treated on 
several occasions in 1991 for left knee complaints, including 
pain and contusion residuals.

A May 1999 VA X-ray showed a normal left knee.  

On June 1999 VA orthopedic examination residuals of left knee 
injury with patellofemoral syndrome was diagnosed.  X-ray 
examination showed no bony abnormality.  

A private MRI (magnetic resonance imaging) report dated in 
October 1999 shows that left knee findings included 
osteochondral injury to the femoral articular surface with 
the patella, discoid medial meniscus with no evidence of a 
tear, and probable ruptured Baker's cyst and moderate joint 
effusion.
On VA orthopedic examination in January 2000 the diagnoses 
were internal derangement of the left knee, mild mediolateral 
instability and mild limitation of active range of motion, 
and history of patellofemoral syndrome.

On February 2002 VA orthopedic examination the veteran 
complained of left knee pain with extensive ambulation and 
prolonged standing as well as on climbing stairs.  
Examination showed no apparent swelling.  Tenderness on 
palpation of the bilateral joint line and positive patellar 
compression was noted.  Painless active motion testing showed 
full extension from minus 6 to zero degrees, and flexion from 
6 degrees to 120 degrees.  Increased pain was reported with 
passive flexion above 100 degrees.  Negative drawer sign was 
reported, as was mild medial lateral instability on 
valgus/varus stress testing.  

The veteran testified before the undersigned in April 2003 
that his knees lock on occasion and that they are very 
unstable.  His representative argued that the veteran's daily 
social and occupational functioning was severely diminished 
due to his left knee disorder.  

On June 2004 VA orthopedic examination the veteran complained 
of continuing problems, including his left knee giving out 
and of being unable to stand anywhere for more than 15 to 30 
minutes without considerable discomfort.  He also described a 
"burning" pain sensation.  He sometimes used knee braces, 
crutches, and a cane.  Examination of the veteran's left knee 
revealed no effusion, and he was able to perform a straight 
leg raise test from neutral to 45 degrees with complaints of 
significant discomfort.  Active extension was to 0 degrees, 
and active flexion from 0 to 110 degrees.  Passive extension 
was to 0 degrees, and passive flexion from 0 to 120 degrees.  
Mild very slight anterior drawer was interpreted as 
demonstrating normal laxity.  Slight give of varus/valgus 
stress at 30 degrees of flexion was noted, with no 
instability in neutral.  X-rays showed left knee minimal 
degenerative changes.  Left knee post-traumatic/degenerative 
arthritis was diagnosed.  

An addendum to the June 2004 VA orthopedic examination, 
completed by the physician who examined the veteran, shows 
that he re-examined him in October 2004.  Range of motion 
testing before repetitive activity showed flexion from 0 to 
90 degrees, and extension to 0 degrees.  The veteran was 
timed walking a distance of 80 feet 10 times; his speed 
decreased during the 9th and 10th repetitions.  His pain level 
also increased, and range of motion testing showed flexion 
from 0 to 75 degrees and extension to 0 degrees.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X- ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.
The RO has rated the veteran's service-connected left knee 
disability 20 percent (combined) under Code 5010 (which 
directs rating under Code 5003) and Code 5257.  See 38 C.F.R. 
§ 4.71a.  Code 5010 directs that the disability should be 
rated according to the limitation of motion of the affected 
joint.  Limitation of motion of the knee is rated under Code 
5260 (for limitation of flexion, with limitation to 15 
degrees warranting the maximum 30 percent rating, limitation 
to 30 degrees warranting a 20 percent rating, limitation to 
45 degrees warranting a 10 percent rating, and limitation to 
60 degrees warranting a 0 percent rating).  Under Code 5261 
(for limitation of extension), limitation to 45 degrees 
warrants a 50 percent rating; limitation to 30 degrees 
warrants a 40 percent rating; limitation to 20 degrees 
warrants a 30 percent rating; limitation to 15 degrees 
warrants a 20 percent rating; limitation to 10 degrees 
warrants a 10 percent rating; and limitation to 0 degrees 
warrants a 0 percent rating.  38 C.F.R. § 4.71a.  The 
standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  In this instance, it appears that the RO assigned 
the separate 10 percent based upon medical findings of 
arthritis (confirmed by X-ray) and painful motion.  See 
38 C.F.R. § 4.59.  Under Code 5257, severe recurrent 
subluxation or lateral instability of the knee warrants the 
maximum 30 percent rating; moderate warrants a 20 percent 
rating; and slight warrants a 10 percent rating.  Ankylosis 
of the knee is neither alleged, nor shown; consequently, Code 
5256 (for ankylosis) does not apply. (Nor does Code 5262 for 
tibia and fibula impairment.)  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

The Board finds the preponderance of the evidence is against 
the appellant's claim for a combined rating in excess of 20 
percent for his left knee disability.  Moderate recurrent 
subluxation or instability, required for the next higher, 20 
percent rating under Code 5257, is not shown.  While "mild" 
medial lateral instability was noted on February 2002 VA 
orthopedic examination, on June 2004 examination, "mild' 
very slight anterior drawer was interpreted as demonstrating 
normal laxity; there was no instability in neutral.  
Consequently, more than slight subluxation or instability is 
not shown, and an increased rating under Code 5257 is not 
warranted.  

Under Code 5010 (and Code 5003) itself, a 10 percent rating 
is the maximum rating provided for single joint involvement.  
For a rating in excess of 10 percent for single joint knee 
arthritis, there must be either (a) limitation of flexion 
warranting the next higher rating, or (b) limitation of 
extension warranting the next higher rating, or (c) 
limitation of both extension and flexion, each warranting 10 
percent.  Examinations in 2002 and 2004 have shown that 
flexion was to either 110 (2002) or 110/120/90 or 75 (2004) 
degrees, even with pain considered as a limiting factor.  
Such flexion limitation warrants only a 0 percent rating 
under Code 5260.  Extension was not limited on either 
examination.  Consequently, a higher rating is not warranted 
for arthritis under any of the above outlined formulations.  
The disability picture presented provides no basis for 
granting the benefit sought.  The preponderance of the 
evidence is against the claim; and it must be denied.


ORDER

A combined rating in excess of 20 percent for a left knee 
disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


